Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 17, the applicant recites “the first connection terminal” and a “the second connection terminal” which are not recited beforehand an thus lack proper antecedent basis. It is believed applicant meant to say --  the first connection point  --  and --  the second connection point  --.  Additionally, see claim 11, lines 19-20.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-2,9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (U.S. 2002/0114638) in view of Borrego Bel (U.S. 2005/0146824).
	Kinoshita teach an image forming apparatus 100 comprising a fixing device 157 having a heating portion 9 for heating a toner image to a recording sheet (see Fig.1,9, par.85-86). As shown in Fig.10, a heating control circuit for the fixing device includes an heater H1 disposed between a first and second terminal to generate heat when electric current flows between the first and second terminal; an AC input VAC which has a first and second input terminal; a fuse FU1 which is connected between the AC first input terminal and the heaters first terminal.
	Specifically, Kinoshita teach all that is claimed except a input power voltage abnormality detector, a switcher connected between a first connecting point located between the first terminal of the heater and the fuse and a second connecting point located between the second terminal of the heater and the second power input terminal; and a controller which does not allow current to flow between the first and second connecting point of the switcher when a normal heating operation is performed (no power abnormality) and allows current to flow between the first and second connecting point of the switcher when a power abnormality is detected (thus blowing the fuse). 
	Borrego Bel teach a safety circuit located between a power input and a load comprising a power input 6, a fuse 5, a safety switcher 9 (relay) connected between a first connection point 8 of a first terminal of a load device and the fuse and a second connection point (effectively shunting the fuse to ground). If an abnormality is detected (such as a temperature abnormality), a controller 4 will close the switcher 9 thus allowing current to flow between the fuse and ground and blow the fuse to protect the load devices. See Fig.1, par. 16-19. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kinoshita to have a safety switcher which would shunt the fuse (connected to either end of the fuse) so that if an abnormality is detected the fuse can be broken thus disconnecting the power source from the load (heater). Further, although an abnormality of temperature is discussed in Borrego Bel, it would have been obvious to one of ordinary skill in the art before the effective filing date that any abnormality associated with the heater circuit in Kinoshita (such as power input abnormality) would be beneficial to activate the safety switcher to prevent damage to the load (heater). 
	Regarding claim 2, Borrego Bel teach relays 1,2,3 connected between a first terminal of the loads and the first connecting point 8 of the switcher which are switched between a non-conducting state (interrupting current flow) and a conducting state (current flowing operation) when an abnormality of the load is detected (see par. 16). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kinoshita with relays associated with the load (heater) as described in Borrego Bel because damage to the loads can be avoided. 
	Regarding claims 9-10, Borrego Bel teach the switcher 9 being a relay, electronic power switch such as a FET type (see par.20). It would have been obvious to one of ordinary skill in the art before the effective filing date that the switch could be a triac because this is a notoriously well known power switch that is used in the field of fusing device heater control circuits of which the examiner takes Official Notice. 

4.	Claims 3-8 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claims 3-5,7, a switching element connected to the second terminal of the heater and the second connecting point which will be controlled to stop the switching operation when an abnormality is detected in the AC voltage in the middle of a current flowing operation is not taught or suggested by the prior art of record. 
	Regarding claim 6, an abnormal situation includes a DC voltage being applied to the AC voltage input; the relay being switched to a non-conducting state in response to an abnormal situation other than the abnormal situation of applying a DC voltage to the AC voltage input in the middle of a current flowing operation is not taught or suggested by the prior art of record.
	Regarding claim 8, an abnormal situation includes a DC voltage being applied to the AC voltage input; the controller executing the connecting process (blowing the fuse) in response to the abnormal situation of applying a DC voltage to the AC voltage input in the middle of a current flowing operation is not taught or suggested by the prior art of record.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Vanko et al. and Handy et al. teach various safety switches which will shunt the fuse so as to interrupt current supply if an abnormality is detected. Nakajima et al., Ushiro, Nakazawa et al., and Kojima teach fusing device heater control circuits with fuses that are relevent to the claimed invention. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852